


THIS EMPLOYMENT AGREEMENT (THE “AGREEMENT”) is effective the 30th day of
September, 2009, by and between ePlus inc. a Delaware corporation (the
“Company”) or collectively, with its subsidiaries, the “Companies”) and Steven
Mencarini (the “Executive”).


RECITAL


The Executive is employed as the Company’s Senior Vice President of Business
Operations, and the parties have negotiated this Agreement in consideration of
the Executive’s valuable services and expertise.


NOW THEREFORE, in consideration of the mutual promises and covenant herein
contained, the parties do hereby agree as follows:


    1.  EFFECTIVE DATE.  This agreement shall be effective as of the date noted
above.


    2.  DEFINITIONS.  As used herein, the following terms shall have the
following meanings:
 
(a)  
“Incapacity” shall mean the Executive’s physical or mental inability to perform
his duties under this Agreement, even with reasonable accommodations consistent
with ADA requirements, for more than twelve(12) weeks, whether or not
consecutive, in any twelve-month period.



(b)  
“Employment Term” shall be the period from September 30, 2009 through and
including September 30, 2010.



(c)  
“Expiration Date” means the date that the Employment Term (as it may have been
extended) expires.



(d)  
“Good Cause” means that the Compensation Committee of the Company’s Board of
Directors (the “Board”) in good faith determines that the Executive:



i.  
Failed to satisfactorily perform his duties to the Company and such failure was
not cured within 30 days of the Company’s providing Executive written notice of
such failure; or
ii.  
Failed to comply with a  material policy of the Company that was applicable to
the Executive and such failure was not cured within 30 days of the Company’s
providing Executive written notice of such failure; or

iii.  
Acted or failed to act in a manner that constitutes gross misconduct,
embezzlement, misappropriation of corporate assets, breach of the duty of
loyalty, fraud or negligent or willful violations of any laws with which the
Company is required to comply; or
iv.  
Was convicted of or entered a plea of “guilty” or “no contest” to a felony;

v.  
Refused or failed to comply with lawful and reasonable instructions of the Board
and such refusal or failure was not cured within 30 days of the Company
providing Executive written notice of such refusal or failure; or
vi.  
Any other material breach of this Agreement by the Executive that is not cured
within 30 days of the company providing Executive written notice of such breach.

 
“Good Cause” shall not include failures as set forth in Section 2(d) of this
Section when such failure is a result of the Executive’s illness or injury.


(e)  
“Good Reason” shall mean that within thirty days prior to the Executive’s
providing the notice to the Company required under Section 6.b.ii of this
Agreement that any of the following has occurred:

 
i.  
a material change in the scope of the Executive’s assigned duties and
responsibilities or the assignment of duties or responsibilities that are
inconsistent with the Executive’s level or position; or

 
ii.  
a reduction by the Company in the Executive’s base salary as set forth herein as
may be increased from time to time or a reduction by the Company in the
Executive’s incentive compensation; or

 
iii.  
a change in the Executive’s principal office to a location outside of a 35 mile
radius from the Company’s offices in Herndon, Virginia; or

 
iv. 
 
v.
 
 
vi. 
the failure by the Company to continue to provide the Executive with benefits
substantially similar to those specified in Section 5 of this Agreement.
 
a termination of employment by the Executive for any reason during the 90-day
period immediately following a Change of Control as “Change of Control” is
defined in the 2008 Employee Long-Term Incentive Plan.
 
Any other material breach of this Agreement by the Company that is not cured
within 30 days of the Executive providing the Company written notice of such
breach.
 

 
(f)  
“Termination Date” shall mean the date Executive’s termination is effective, as
described in the respective subparts of Section 6.



 
    3.  EMPLOYMENT
 
The Company and Executive hereby agree to employ the Executive as set forth
herein during the Employment Term and until Executive’s employment terminates
pursuant to Section 6 below.


    4.  POSITION, DUTIES AND RESPONSIBILITIES.  During the Employment Term, the
Executive shall:
 
a.   
serve as the Company’s Senior Vice President of Business Operations.  The
Executive shall be responsible for, but not limited to, the following areas:
Business Operations;

b.  
render such other services to the Company as requested provided that such
services are consistent with the level of his position; and
c.  
devote his substantially full business time, attention, skill and energy to the
business of the Company and not engage or prepare to engage in any other
business activity, whether or not such business activity is pursued for gain,
profit or other economic or financial advantage.   Executive may engage in
appropriate civic, charitable, or educational activities provided that such
activities do not materially interfere or conflict with the Executive’s
responsibilities or the Company’s interests.  Nothing in this Agreement shall
preclude Executive from acquiring or managing any passive investment he has in
publicly traded equity securities in companies that are not in the same line of
business as the Company.



 
    5.  COMPENSATION, COMPENSATION PLANS AND BENEFITS.  During the Employment
Term, the Executive shall be compensated as follows:
 
a.  
Executive shall receive a base annual salary of two hundred and seventy five
thousand dollars, (275,000 Dollars), which may be increased from time to time.
 b.  
Based on his MBOs and overall company performance the Executive shall be
eligible to be considered for an annual bonus of up to 50% of his base salary
then in effect under the terms and conditions as outlined in the Executive
Incentive Plan.  The Company shall pay any bonus earned under this section 5(b)
no earlier than the end of the fiscal year for which earned and no later than
the next September 30th following the fiscal year in which the bonus was earned,
provided that financial filings are timely provided to the Compensation
Committee. In no event will any bonus earned under this section 5(b) be paid
later than the end of the fiscal year after the fiscal year for which it was
earned.
c.  
The Executive shall be entitled to participate in and receive other benefits
offered by the Company to all employees, which may include, but are not limited
to, vacation, sick, holiday and other leave times, and benefits under any life,
health, accident, disability, medical, and dental insurance plans.

d.  
The Executive shall be entitled to be reimbursed for the reasonable and
necessary out-of-pocket expenses, including entertainment, travel and similar
items and all expenses necessary to maintain his professional, industry
association memberships incurred by him in performing his duties, in accordance
with the Company’s expense reimbursement policies in place from time to time.
Any reimbursements which are includible in gross income of the Executive under
this section 5(d) must meet the following conditions.  Such reimbursements: (i)
must be for expenses incurred during the term of this agreement; (ii) shall not
be subject to liquidation or exchange for any other benefit; (iii) shall not
affect eligibility for reimbursements in any other taxable year of the
Executive; and (iv) shall be made no later than the last day of the Executive’s
taxable year following the taxable year in which the expense was incurred.
e.  
In the event Executive’s employment with Company terminates for any reason, any
payments and benefits due the Executive under the Company’s employee benefit
plans and programs, including any Long-Term Incentive Plan, shall be determined
in accordance with the terms of such benefit plans and programs, and shall be in
addition to any other payments or benefits herein.



 
    6.  TERMINATION OF EMPLOYMENT.
 
a.  
Termination by the Company.



i.  
During the Employment Term, the Company may terminate the Executive’s employment
for Good Cause. In the absence of cure by the Executive as per Section 2(d),
termination by the Company for Good Cause shall be effective on the thirty-first
day after the Company gives written notice to the Executive of failure to
perform.



ii.  
During the Employment Term, the Company may terminate the Executive’s employment
at any time without Good Cause upon the Company’s payment to the Executive for
the 30 days’ written notice period to the Executive or 30 days’ pay in lieu of
such notice.  Termination is effective 30 days after the date the written notice
is provided to the Executive. The Company may, in its sole discretion, place the
Executive on paid administrative leave as of any date prior to the end of the
30-day notice period and require that the Executive no longer be present on
Company premises.  During any period of paid administrative leave, the Executive
is not authorized to act or speak as a representative of the Company.



b.  
Termination by Executive.



i.  
During the Employment Term, the Executive may voluntarily terminate his
employment for any reason with the Company upon 30 days prior notice.
Termination is effective 30 days after the date the notice is provided to the
Company.  The Company may, in its sole discretion, place the Executive on paid
administrative leave as of any date prior to the end of the 30-day notice period
and require that the Executive no longer be present on Company premises.  During
any such period of paid administrative leave, the Executive is not authorized to
act or speak as a representative of the Company.

 
ii.  
During the Employment Term, the Executive may terminate his employment for Good
Reason as defined in Section 2(e) only if the Executive has provided the Board
with written notice of his intent to terminate his employment for Good Reason at
least 10 days prior to the date of termination and the Company fails to cure the
Good Reason within 10 business days after receiving Executive’s written
notice.  Termination for Good Reason will be effective on the 11th business day
after the Company receives Executive’s written notice and fails to cure the Good
Reason identified in Executive’s notice.



c.  
Termination by Reason of Death or Incapacity.



Executive’s employment with the Company shall be deemed to have been terminated
effective upon the date of Executive’s death, or the date upon which the Company
provides Executive with notice of Incapacity.


d.  
At-will Termination



If the Employment Term ends without the parties’ entering into a new employment
agreement or extending the Employment Term of this Agreement, the Executive’s
employment with the Company shall continue on an at will basis and either the
Company or the Executive may terminate his employment at any time for any reason
or no reason upon 30 days’ written notice.  The Company may choose to end the
employment relationship at any time during any such notice period, provided that
the Company pays the Executive for the balance of such notice period.


 
    7.  EFFECT OF TERMINATION.
 
a.  
If the Executive’s employment ends at any time (during or after the Employment
Term) for any reason, the Company shall pay the Executive his then current base
salary and provide the Executive his then current benefits (as provided in
Section 5) through the Termination Date.



b.  
If during the Employment Term the Executive’s employment terminates by reason of
death as described in Section 6(c), the Company shall also pay the Executive’s
estate any bonus as determined by the Compensation Committee in accordance with
the Company’s Executive Incentive Plan. Pursuant to the Executive incentive
plan, the Compensation Committee will determine the amount of such bonus, if
any, and such amount, if any, will be paid within sixty (60) days of the
termination of Executive’s employment.



c.  
Provided that after the Termination Date the Executive (i) signs in the form
provided by the Company a release of any claims Executive may have against the
Company or its then current or former officers, directors, or employees
(attached hereto as Exhibit 1) and (ii) certifies that the Executive has
complied with Sections 8, 9, 10, 11 and 12 of this Agreement (confidentiality,
intellectual property, non-compete, non-solicit, conflict of interest and return
of property provisions), then:



1)  If during the Employment Term the Executive’s employment is terminated by
reason of Incapacity as described in Section 6(c), the Company shall also pay
the Executive any bonus as determined by the Compensation Committee in
accordance with the Company’s Executive Incentive Plan for the fiscal year that
includes the Termination Date, and an additional amount equal to one year of the
Executive’s base salary. The payment of the amount equal to one year of the
Executive’s base salary shall be made with thirty (30) days of termination of
employment. Pursuant to the Executive Incentive Plan, the Compensation Committee
will determine the amount of such bonus, if any, and such amount, if any, will
be paid within sixty (60) days of the termination of Executive’s employment.


2) If, during the Employment Term, either the Company terminates Executive’s
employment without Good Cause as described in Section 6(a) or Executive
terminates his employment for Good Reason, as described in Section
6(b)(ii), then (a) the Company shall also pay Executive an amount equal to one
year of the Executive’s base salary; and (b) provided that the Executive remains
eligible for and timely elects to continue his and any eligible dependants
health benefits under COBRA, the Company shall also pay to the insurer the
amount necessary for the Executive to continue medical and dental insurance for
himself and his dependants through COBRA for a period of one year after the
Termination Date.  Should the Executive or any of his dependants become covered
under another employer’s health benefit plan before the end of the one year
period, the Company will have no obligation to continue making such additional
payments to the insurer.  The Executive shall not be obligated in any way to
mitigate the Company’s obligations to him under this Section and any amounts
earned by the Executive subsequent to his termination shall not serve as an
offset to the payments due him by the Company under this Section. Any payment
due under this section 7(c)(2) shall be made in a lump sum within thirty (30)
days following the termination of employment.


3)  If the parties have not entered into a new employment agreement or extended
the Employment Term under this Agreement and within 10 days following the end of
the Employment Term either the Company or the Executive gives notice of an
At-Will Termination as described in Section 6(d),  then (a) the Company will pay
the Executive an additional amount equal to one year of the Executive’s base
salary and (b) provided that the Executive remains eligible for and timely
elects to continue his and any eligible dependants health benefits under COBRA,
the Company shall also pay to the insurer the amount necessary for the Executive
to continue medical and dental insurance for himself and his dependants through
COBRA for a period of one year after the Termination Date.  Should the Executive
or any of his dependants become covered under another employer’s health benefit
plan before the end of the one year period, the Company will have no obligation
to continue making such additional payments to the insurer.  The Executive shall
not be obligated in any way to mitigate the Company’s obligations to him under
this Section and any amounts earned by the Executive subsequent to his
termination shall not serve as an offset to the payments due him by the Company
under this Section. Any payment due under this section 7(c)(3) shall be made in
a lump sum within thirty (30) days following the termination of employment.


4)  Notwithstanding the above, if the Executive is a “specified employee” within
the meaning of Section 20, the payments under Subsections 7(c)(1),(2) and (3)
above shall be made no earlier than the date provided in Section 20.


 
    8.  CONFIDENTIALITY.
 
            During the course of employment, Executive has had and shall
continue to have access to the Company’s Confidential Information (as defined
below).  Executive shall not disclose or use at any time, either during his
employment or after his employment ends for any reason, any Confidential
Information (as defined below) of the Company, whether or not patentable, which
Executive learns as a result of his involvement with the Company, whether or not
he developed such information.  “Involvement with the Company” for purposes of
this Agreement shall mean holding a position as an employee, officer, or
director with either the Company or any of its affiliates (collectively, the
“Companies”).  “Confidential Information” means Company information that is
material to the Company’s business and that is not generally known by, or made
available to, the public. The term “Confidential Information” shall specifically
exclude any information known to the Executive prior to his employment with the
Company regardless of whether such information otherwise would be deemed
“Confidential Information.” “Confidential Information” shall include, without
limitation, information regarding:
       
•
“Trade Secrets” or proprietary information; 
• 
strategic sourcing information or analysis; 
• 
patents, patent applications, developmental or experimental work, formulas, test
data, prototypes, models, and product specifications;  
• 
accounting and financial information; 
• 
financial projections and pro forma financial information; 
• 
sales and marketing strategies, plans and programs 
• 
product development and product testing information; 
• 
product sales and inventory information; 
• 
personnel information, such as employees’ and consultants’ benefits,
perquisites, salaries, stock options, compensation, formulas or bonuses;  
• 
organizational structure and reporting relationships; 
• 
business plans; 
• 
names, addresses, phone numbers of customers; 
• 
contracts, including contracts with clients, suppliers, independent contractors
or employees; business plans and forecasts;  
• 
existing and prospective projects or business opportunities; and 
• 
passwords and other physical and information security protocols and
information. 

           
            “Trade Secrets” includes any information that derives independent
economic value, actually and potentially, from not being generally known to, and
is not readily being ascertainable by proper means by, other persons who can
obtain economic value from their disclosure or use and that are the subject of
efforts that are reasonable under the circumstances to maintain their
secrecy.  Information that is or later becomes publicly available in a manner
wholly unrelated to any breach of this Agreement by Executive will not be
considered Confidential Information as of the date it enters the public
domain.  If Executive is uncertain whether something is Confidential
Information, Executive should treat it as Confidential Information until he
receives clarification from the person to whom he reports that it is not
Confidential Information.  Confidential Information shall remain at all times
the property of the Company.  Executive may use or disclose Confidential
Information only:


(a)      when he is employed by the Company, as authorized and necessary in
performing the responsibilities of his position, provided that he has taken
reasonable steps to ensure that the information remains confidential; or
(b)      with prior written consent of the CEO; or
(c)      in a legal proceeding between Executive and the Company to establish
the rights of either party under this Agreement, provided that Executive
stipulates to a protective order to prevent any unnecessary use or disclosure;
or
(d)      where such disclosure is required by law, provided that Executive has
complied with the following procedures to ensure that the Companies have an
adequate opportunity to protect their legal interests in preventing
disclosure.  Upon receipt of a subpoena or any other compulsory legal process
(“Compulsory Process”) that could possibly require disclosure of Confidential
Information, Executive shall provide within forty-eight (48) hours of receiving
it a copy of the Compulsory Process and complete information regarding the
circumstances under which he received it to the General Counsel by hand delivery
or by facsimile provided that Executive confirms with the General Counsel by
phone conversation that the General Counsel received the facsimile.  Executive
shall not make any disclosure until the latest possible date for making such
disclosure in accordance with the Compulsory Process (“Latest Possible
Date”).  If one of the Companies seeks to prevent disclosure in accordance with
the applicable legal procedures, and provides Executive with notice before the
Latest Possible Date that it has initiated such procedures, Executive shall not
make disclosures of any Confidential Information that is the subject of such
procedures, until such objections are withdrawn, or the appropriate tribunal
either makes a final determination that the objections are invalid or orders
Executive to make the disclosure.


  Executive hereby acknowledges that any breach of this Section 8 would cause
the Company irreparable harm.
 
  9.  INTELLECTUAL PROPERTY.
 
Executive  acknowledges that all inventions, innovations, improvements,
developments, methods, designs, analyses, drawings, reports, original works of
authorship, copyrights and all similar or related information (whether or not
patentable) which relate to the Company’s actual or anticipated business,
research and development or existing or future products or services and which
are conceived, developed or made by Executive while employed by the Company
(“Intellectual Property”) belong to the Company.  Executive agrees that both
during and after his employment with the Company that he will sign any documents
or provide any information necessary for the Company to protect its rights to
such Intellectual Property.  If Executive is unavailable to sign any document
that is necessary for the Company to protect its rights to such Intellectual
Property, Executive hereby authorizes the Company to sign on his behalf.
 
   10.  NON-COMPETITION and NON-SOLICITATION.
 
        During Executive’s employment and for a period of one year following the
date on which his employment ends for any reason, (the “Restricted Period”), the
Executive agrees to the following below Non-Competition and Non-Solicitation
restrictions.
 
  Notwithstanding the above, in the event the Employment Term ends without the
parties’ entering into a new employment agreement or extending the Employment
Term of this Agreement and the Executive’s employment with the Company continues
on an at will basis, the one year  period referenced above shall begin to run at
the end of the Employment Term.


(a)           Non-Competition


Executive shall not, directly or indirectly, individually or as part of or on
behalf of any other person, company, employer or other entity, except with prior
written approval of the Company’s CEO, (i) own, (ii) manage, (iii) operate, (iv)
advise, (v) be employed by (vi) perform services for, (vii) consult with or
(viii) control any Competing Business.  “Competing Business” shall mean a
business that is selling products or services similar to those products or
services that any of the “Covered Entities” is selling as of the date the
Executive’s employment ends and continues to offer for sale during the
Restricted Period within any city, town or county in which, as of the date
Executive’s employment ends, any Covered Entity is actively marketing or has
made a significant investment in time and money prior to the date the
Executive’s employment ends to begin marketing its products or services
beginning within sixty (60) days after the date the Executive’s employment
ends.   “Covered Entities” include the Company and any affiliated entities in
which Executive is actively engaged as an officer, director or employee or about
which Executive has received Confidential Information as a result of his
Involvement with the Company.


               (b)           Non-Solicitation
 
Executive shall not, directly or indirectly, individually or as part of or on
behalf of any other person, company, employer or other entity, except with prior
written approval of the Company’s CEO:
 

 
(i)
hire or attempt to hire a Covered Employee, encourage another to hire a Covered
Employee, or otherwise seek to adversely influence or alter such Covered
Employee’s relationship with the Company.  A “Covered Employee” shall mean any
person who either is employed by the Company or has been employed by the Company
within the preceding sixty (60) days;

 

 
(ii)
encourage or attempt to persuade a Customer to purchase other than from the
Company products or services similar to those that the Company was selling as of
the date Executive’s employment ends and is continuing to offer for sale. A
“Customer” shall mean any person or entity that has purchased products or
services from the Company within six (6) months prior to the date Executive’s
employment ends; and/or

 

 
(iii)
encourage, or attempt to persuade any person or entity that the Company is using
as a consultant or vendor as of the date Executive’s employment ends to
terminate or modify such business relationship with the Company in a manner
adverse to the Company.



 
     (c)           Nature of Restrictions
 
Executive acknowledges that as a result of his employment as Senior Vice
President of Business Operations  of the Company, he has held and will continue
to hold a position of utmost trust in which Executive has come to know and will
continue to come to know the Company’s employees, Customers and Confidential
Information.  Executive agrees that the provisions of this entire Section 10 are
necessary to protect the Company’s legitimate business interests.  Executive
warrants that these provisions shall not unreasonably interfere with his ability
to earn a living or to pursue his occupation after his employment ends for any
reason.  Executive agrees that upon beginning any new employment or business
during the Restricted Period, he will promptly inform the Company of the name
and address of your his new employer or business and provide such new employer
or business with a copy of this Agreement and copy the Company on the letter or
email transmitting the Agreement to the appropriate person in such new employer
or business.


    11.  CONFLICT OF INTEREST
 
During his employment, Executive agrees to have undivided loyalty to the
Company.  This means that Executive shall avoid any situation that involves or
has the potential to appear to involve a conflict of interest, such as
participating in a business transaction that personally benefits Executive or a
relative based on information or relationships developed on the job, failing to
disclose that someone who is doing or seeking to do business with or work for
the Company is a relative or close personal associate, or receiving direct or
indirect compensation from a client or vendor.


    12.  RETURN OF PROPERTY
 
On the date Executive’s  employment ends for any reason, or at any time during
his employment, on the request or direction of the Company, Executive will
immediately deliver to the Company any or all equipment, property, material,
Confidential Information, Intellectual Property or copies thereof which are
owned by the Company and are in Executive’s possession or control.  This
includes documents or other information prepared by Executive, on his behalf or
provided to him in connection with his duties while employed by the Company,
regardless of the form in which such document or information are maintained or
stored, including computer, typed, handwritten, electronic, audio, video,
micro-fiche, imaged, drawn or any other means of recording or storing documents
or other information.  Executive hereby warrants that he will not retain in any
form such documents, Confidential Information, Intellectual Property or other
information or copies thereof.  Executive may retain a copy of this Agreement
and any other document or information describing any rights he may have after
the Termination Date.


 
    13.  COOPERATION WITH LEGAL PROCEEDINGS.
 
Executive agrees to reasonably cooperate with the Company in the defense or
prosecution of any claims or actions now in existence or which may be brought in
the future against or on behalf of any of the Companies, which relate to events
or occurrences that transpired while Executive was employed by any of the
Companies.  Executive’s reasonable cooperation in connection with such claims or
actions shall include, but not be limited to, being available to meet with
counsel to prepare for discovery or trial and to act as a witness on behalf of
any of the Companies.  Executive also agrees to reasonably cooperate with any of
the Companies in connection with any investigation or review of any federal,
state, or local regulatory authority as any such investigation or review relates
to events or occurrences that transpired while Executive was employed by any of
the Companies.  Executive understands that in any legal action, investigation,
or review covered by this paragraph the Company expects Executive to provide
only accurate and truthful information or testimony. The Company agrees to
reimburse the Executive for any costs he incurs in cooperation pursuant to this
Section, including but not limited to travel expenses and attorneys’ fees and
costs. Nothing in this Section shall limit any indemnification rights Executive
may have on the effective date of this Agreement.


     14.  REMEDY


                  (a)           Executive acknowledges that his breach of the
obligations contained in Sections 8, 9, 10, 11 and 12 of this Agreement would
cause the Company irreparable harm that could not be reasonably or adequately
compensated by damages in an action at law.  If Executive breaches or threatens
to breach any of the provisions contained in Sections 8, 9, 10, 11 and 12 of
this Agreement, the Company shall be entitled to an injunction, without bond,
restraining him from committing such breach.  The Company’s right to exercise
its option to obtain an injunction shall not limit its right to any other
remedies, including damages.
 
  (b)           Any action relating to or arising from this Agreement shall be
brought exclusively in a court of competent jurisdiction in the Commonwealth of
Virginia, and Executive hereby consents to venue and personal jurisdiction in
any such court in the Commonwealth of Virginia.


              (c)           Executive expressly waives any right to a trial by
jury for any action relating to or arising from this Agreement.


    15.  SUCCESSORS; BINDING AGREEMENT.


 (a)           This Agreement shall be binding upon, and inure to the benefit of
the parties hereto and their heirs, successors and assigns.
 
 (b)           The Company shall require any successor to all or substantially
all of the business or assets of the Company expressly to assume and agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform if no such succession had taken place.


 
    16.   NOTICES.
 
For the purpose of this Agreement, notices and all other communications provided
herein shall be in writing and shall be deemed to have been duly given when
delivered in person or mailed by United States registered or certified mail,
return receipt requested, postage prepaid, addressed as follows:
   
IF TO THE
EXECUTIVE:                                                                IF TO
THE COMPANY:
 
Steven Mencarini
c/o ePlus inc.                                                             ePlus
inc.
13595 Dulles Technology
Drive                                                     13595 Dulles
Technology Drive
Herndon, VA
20171                                                                   Herndon,
VA 20171


                                             

 
17.              GOVERNING LAW.  All issues and questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by, and construed in accordance with, the laws of the State of
Delaware, without giving effect to any choice of law or conflict of law rules or
provisions (whether of the State of Delaware or any other jurisdiction) that
would cause the application of the laws of any jurisdiction other than the State
of Delaware.
 
18.              SEVERABILITY.  The provisions of this Agreement are severable,
and if any part of it is found to be unlawful or unenforceable, the other
provisions of this Agreement shall remain fully valid and enforceable to the
maximum extent consistent with applicable law.


19.              MISCELLANEOUS.  No provisions of this Agreement may be
modified, waived or discharged unless such waiver, modification or discharge is
agreed to in writing signed by the Executive and the Company.  No waiver by
either party hereto at any time of any breach by the other party hereto of, or
compliance with, any condition or provision of this Agreement to be performed by
such other party shall be deemed a waiver of other provisions or conditions at
the same or at any prior or subsequent time.  No agreements or representations,
oral or otherwise, express or implied, with respect to the subject matter hereof
have been made by either party which are not set forth expressly in this
Agreement.
 
 
    20.             Code Section 409A.  It is the intent of this Agreement to
either meet an exception from or to comply with the requirements of Section 409A
of the Internal Revenue Code of 1986, as amended, and any rulings and
regulations promulgated thereunder (collectively, the “Code”), and any
ambiguities herein will be so interpreted and this agreement will be so
administered.  References to a termination of employment in Section 7 of this
Agreement shall mean the date of a "separation from service" within the meaning
of Code Section 409A(a)(2)(A)(i).  If the Executive is a “specified employee”
within the meaning of Code Section 409A(a)(2)(B)(i) at the time of the
Executive’s termination of employment, any nonqualified deferred compensation
subject to Code Section 409A that would otherwise have been payable under this
Agreement as a result of, and within the first six (6) months following, the
Executive’s "separation from service" and not by reason of another event under
Section 409A(a)(2)(A), will become payable six (6) months and one (1) day
following the date of the Executive’s separation from service or, if earlier,
the date of Executive’s death.  The Company agrees that it will pay, indemnify
and hold the Executive harmless for any additional tax or interest penalty
payable amount by the Executive on account of a violation of section 409A.  Any
payment by the Company of such amount shall include a “gross-up” payment, which
shall be the amount required to cause the net amount retained by the Executive
after payment of all taxes, including taxes on the “gross-up” payment, to equal
the amount of additional tax and interest penalty payable by the Executive on
account of the violation of section 409A.  Such payment shall be made by the
Company within thirty (30) days of the date that Executive submits proof of
payment of such taxes to the taxing authority and not later than the end of
Executive’s taxable year next following the taxable year in which the Executive
submits the respective taxes to the taxing authority. the Executive agrees that
the Company may amend this agreement, with the consent of the Executive, as the
Company determines is necessary or advisable so that payments made pursuant to
this agreement will not result in additional taxation of the Executive pursuant
to the provisions of section 409A of the code.  The Executive agrees that he
will not withhold his consent under this Section 20 if the proposed amendment
does not materially adversely affect the Executive’s rights under this
agreement.
                                                             
21.              STATUS OF PRIOR EMPLOYMENT AGREEMENTS.  Executive acknowledges
that this Agreement supplants and replaces in full all prior employment
agreements between Executive and the Company.  Executive waives any and all
rights to enforce any and all provisions in any prior employment agreement
between Executive and the Company.


                                                                     

ePlus inc.  
Executive
       
 
     By:/s/ Phillip G. Norton  
By:/s/ Steven Mencarini
     Phillip G. Norton  
Steven Mencarini
     Chief Executive Officer  
Senior Vice President Business Operations
     Date: September 30, 2009    Date: September 30, 2009  




 
 

--------------------------------------------------------------------------------

 





EXHIBIT 1
                                                             
 
SAMPLE RELEASE
 




This Release is entered into by ePlus inc. (hereafter referred to as “ePlus” or
the “Company”) and Steven Mencarini (hereafter referred to as “Employee”).
 
WHEREAS, Employee’s employment with ePlus terminated effective (insert date).


NOW THEREFORE, in consideration of the premises and mutual promises contained in
the Employment Agreement between Employee and ePlus, the parties agree as
follows:


Employee  agrees to and does hereby release ePlus, its past and present
officers, directors, agents, shareholders, trustees, partners, employees, in
their individual and/or corporate capacities, as well as its employee benefit
plans, affiliates, subsidiaries, predecessors, successors and successors in
interest (the “Releasees”)  from all claims, charges, causes of action or other
liabilities (hereafter collectively referred to as “claims”), whether in
contract or tort, known or unknown (with the exception of claims arising under
the ADEA, for which only known claims are released), arising out of or relating
in any way to his employment and/or termination of employment with ePlus,
including, but not limited to, claims for wrongful discharge, breach of
contract, express or implied, claims for wages, other compensation, pension,
severance pay or any other benefits of any kind, including but not limited to
claims arising under ERISA, claims for alleged discrimination under federal,
state or local law, including but not limited to Title VII of the Civil Rights
Act of 1964, the Civil Rights Act of 1991, the Age Discrimination in Employment
At (ADEA), and the American With Disabilities Act, claims arising under federal,
state or local law pertaining to family and/or medical leave, and any other
claims relating to his employment which could be brought under federal, state or
local law.  Any initiation of claims prohibited by this Agreement shall be a
breach of this Agreement and shall entitle ePlus to recover the consideration as
set in Paragraph 7(c) of the Employment Agreement, along with reasonable
attorney’s fees incurred by ePlus to litigate any such action to the extent
permitted by law.


 Employee may, if desired, have a period of twenty-one calendar days to consider
this Release, including its reference to the ADEA contained in this paragraph. 
Employee is also advised to consult with an attorney (without expense to ePlus)
concerning release of claims under the ADEA prior to executing this Agreement. 
In addition, Employee may revoke this Agreement within a period of seven
calendar days following execution of this Agreement.  If  Employee does not
revoke this Agreement during the revocation period, this Agreement will become
fully effective upon the expiration of the revocation period.


The provisions of this Release shall inure to the benefit of the parties, their
successors and assigns and shall be binding upon the parties and their heirs,
executors, administrators, successors and assigns.


This Release shall be interpreted, applied and enforced in accordance with and
shall be governed by the laws of the state of Delaware, without regards to its
conflict of laws provisions.




IN WITNESS WHEREOF, the parties have executed this Release on the date set forth
next to each party’s signature.






EMPLOYEE                                                                ePlus




_______________________________         _____________________________
Signature                                                                Signature


                 _____________________________
                 Name / title


_____________________________              ______________________________
Date                                                                   Date




 









 
 

--------------------------------------------------------------------------------

 
